Citation Nr: 0307383	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  01-06 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
spondylolisthesis of the lumbosacral spine.



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from May 1971 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued an 
evaluation of 40 percent.

It is noted that the service connected spondylolisthesis is 
rated in part under the provisions for intervertebral disc 
syndrome (IVS).  For convenience, the back pathology is 
sometimes referred herein as IVS meaning the service 
connected spondylolisthesis.


FINDINGS OF FACT

1.  The appellant's IVS manifests as tenderness to percussion 
over the lumbar spine; no more than moderately restricted 
lumbar range of motion (ROM); impaired fine motor movements 
in the left foot; hypethesia to pinprick in both feet; 
extensive post-operative and degenerative change L4-5 and L5-
S1 with instability of L3 on L4 with resultant impingement on 
the thecal SAC and exiting nerve roots; sciatica; 
radiculopathy, lower extremities, bilateral.

2.  There are residuals of status post laminectomies L4-L5 
and L5-S1, with lateral fusion; Grade 1 L5-S1 
spondylolisthesis; and chronic mechanical low back pain.  

3.  Motor status of the lower extremities is intact without 
footdrop, and straight leg raising was negative.  There is 
fine motor impairment to the left foot.




CONCLUSION OF LAW

The requirements for an evaluation of 60 percent, but no 
more, for IVS have been met.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. § 3.102, 4.1, 4.7, 4.40, 4.71a, 
Diagnostic Code (DC) 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et. seq. (West 2002) redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, as well as a duty to notify the claimant 
what information and evidence, if any, the claimant is to 
provide, what evidence VA will attempt to obtain, and for the 
claimant to submit any information or evidence in his or her 
possession.  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  VA implemented the VCAA in 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).

In a June 2001 letter, the RO informed the appellant of the 
provisions of the VCAA and VA's obligations thereunder.  The 
letter specifically informed the appellant that the VCAA 
eliminated the requirement that a claim be deemed well 
grounded before VA could assist an applicant with developing 
a claim.  Further, the letter explained that VA would assist 
the appellant with obtaining records, other information, and 
providing him a medical examination to help substantiate his 
claim.  The appellant then was informed of the evidence 
necessary to substantiate his claim.  He was asked to inform 
the RO of any additional information he desired obtained on 
his behalf and whether he possessed any additional 
information he desired to send to VA.  Therefore, the Board 
is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159(b) (2002).  

As regards the duty to assist, the RO obtained VA and private 
treatment records and scheduled the appellant for a medical 
examination.  Further, after appellant's case was certified 
to the Board for review, the Board, after receiving 
identifying information and release authority from the 
appellant, obtained additional private treatment records and 
scheduled the appellant for VA neurological and joints 
medical examinations.  All records related to the above 
events have been associated with the claims file.

Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board finds that the VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. § 3.159(c) (2002).  As there is no additional 
evidence to be obtained, there is no reason to delay 
adjudication for more specific notice as to which party might 
obtain what information.  Accordingly, the Board may decide 
the case on its merits.  Further in view of the grant herein, 
there is no need for additional development.

Factual background

Historically, the appellant was granted service connection 
for his disability in a July 1985 rating decision.  A June 
1988 rating decision increased his evaluation from 10 percent 
to 40 percent, effective November 1987.  A temporary total 
rating was assigned during a post surgical convalescence 
period.  The appellant applied for an increased evaluation in 
November 2000.

The appellant received a VA medical examination in January 
2001.  He presented with subjective reports of constant pain 
in his lower back for the prior five years and pain which 
radiated down his left leg around to the front of the leg; 
numbness which wrapped around to the front of the leg and 
some numb areas of the left leg.  He reported pain in the 
sole of his foot when walking and pain in his right hip.  The 
appellant reported electric jolts running down his left leg 
from his buttocks, and that he was beginning to trip over 
things and drag his foot.  He also reported difficulty 
initiating urine voidance and had urinary dribbling.

Physical examination revealed decreased sensation at 
approximately the level of L5-S1 and no scoliosis.  Forward 
flexion was 0 to 80 degrees and extension was to 0 degrees.  
Lateral bending on the right was 0 to 30 degrees and 0 to 30 
degrees on the left.  Deep tendon reflexes of the lower 
extremities was 2+ bilaterally, and straight leg raises, 
sitting and supine, was negative bilaterally.  He had 5/5 
motor strength, bilaterally of the lower extremities.  He had 
downgoing toes bilaterally and reported a generalized area of 
decreased sensation in his lateral left calf and anterior 
left calf.  The x-ray examination report reflects evidence of 
a laminectomy at L4-L5 and L5-S1 with lateral fusion.  There 
was first degree slippage of L5 on S1.

Diagnoses included some slippage of L5-S1 and evidence of 
radiculopathy; a left leg radiculopathy consistent with some 
potential nerve impingement.

The appellant received A VA neurological medical examination 
in June 2002 and a VA medical examination for joints in July 
2002.  At the neurological examination, the appellant 
presented with subjective symptoms of constant low back pain, 
most pronounced over the left lumbar paravertibral region.  
The appellant reported that this pain was exacerbated with 
any significant physical exertion, with development of muscle 
spasm as well.  He also reported radiation of intermittent 
aching pain into both legs with intermittent tingling.  The 
lower extremity pain was most pronounced in his feet.  The 
appellant also reported developing left foot drop such that 
he frequently trips on the left foot.

The physical examination revealed no tenderness over the 
lumbar spine.  Straight leg raising was negative bilaterally, 
and pedal pulses were normal bilaterally.  There were no 
trophic or vasomotor changes to suggest reflex sympathetic 
dystrophy.  Lumbar flexion is restricted at approximately 50 
to 60 degrees.  The appellant was completely unable to 
perform lumbar extension, and there is restricted lateral 
flexion and rotation secondary to pain.  Neurologically, 
cranial nerves II through XII were intact; motor exam 
demonstrates normal bulk, strength, tone, in upper and lower 
extremities.  Fine motor movements were slowed in the left 
foot compared to the right.  The appellant could rise on 
heels and toes and ambulation appeared normal.  Sensory 
examination revealed hypethesia to pinprick in both feet, 
most pronounced in the left foot.  Proprioception was intact; 
muscle stretch reflex was 1+ and symmetric in upper and lower 
extremities.  Plantar responses were neutral.

Impression was chronic low back pain, lower extremity pain 
and numbness status post lumbar surgical procedures; 
restricted lumbar ROM, impaired fine motor movements in the 
left foot, hypethesia to pinprick in both feet.

The appellant presented at the July 2002 VA joints 
examination with essentially the same subjective history as 
related above.  He did not describe any painful flare-ups and 
again emphasized the constant nature of his back and lower 
extremity pain.  He also stated that he works without 
difficulty and functional impairment, but prolonged sitting 
precipitates pain.  The physical examination revealed that 
appellant could stand from a sitting position without much 
difficulty.  There was decreased lumbar lordosis but no 
sciatic list.  Lumbar spine forward flexion was measured at 0 
to 90 degrees and extension to 0 degrees (appellant refused 
to extend beyond 0).  Right lateral flexion was 0 to 20 
degrees and 0 to 30 degrees on the left.  There was normal 
muscle bulk and tone proximal and distal muscle groups of 
both lower extremities.  Muscle strength reflexes were +1 and 
symmetric at the knees and ankles., and there was no clonus.  
The appellant demonstrated 5/5 strength of the hip flexors, 
abductors, adductors, hamstrings, quadriceps, ankle 
dorsiflexors, plantar flexors, inverters, and everters.  
Seated straight leg raises was negative beyond 90 degrees.  
There was no paralumbar muscle guarding or spasm.

Impression was Grade 1 L5-S1 spondylolisthesis and chronic 
mechanical low back pain.

By referral of one of appellant's private care providers, 
Mike Tyler, M.D., the appellant underwent a lumbar myelogram 
in March 2002.  The myelogram examination report reveals an 
impression of extensive post-operative and degenerative 
change L4-5 and L5-S1, with instability of L3 on L4 with 
resultant impingement on the thecal sac and exiting nerve 
roots.  A March 2002 treatment note by Dr. Tyler reflects an 
interpretation of a January MRI examination as showing 
lateral recess stenosis at L3-4 with narrowing compromise of 
the neural foraman at both levels.  A July 2002 treatment 
note by Dr. Tyler reflects an entry that electromyograph and 
nerve conduction tests performed on the appellant revealed 
evidence of L5 radiculopathy and peripheral neuropathy, and 
Dr. Tyler observes that the appellant has degenerative 
disease at L3-4.

Treatment notes of appellant's private primary care provider, 
Louis U. Pulicicchio, M.D., for March 2002 and April 2002, 
reflect the appellant's lumbar ROM as able to flex forward 
and laterally without pain.

Analysis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10 (2002), which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).
 
Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2002).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2002).    Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The old rating criteria may be applied 
throughout the period of the appeal, if they are more 
favorable to the veteran.  The rating criteria for IVS 
changed, effective September 23, 2002.  An appellant is 
entitled to notice of new rating criteria and an opportunity 
to respond and present new evidence or argument on 
application of new criteria, unless adjudicating a case 
without notice and an opportunity to respond can be done with 
prejudice to an appellant.  Id.; see also Opinion of The 
General Counsel (VAOPGCPREC) 11-92 (1992); Bernard v. Brown, 
4 Vet. App. 384 (1993).  The appellant has not been provided 
with notice of the new IVS rating criteria.  Nonetheless, the 
Board, on the basis of the face of the applicable criteria, 
finds that the prior (old) criteria are more favorable to the 
appellant than the new.

Initially, the new criteria require IVS to be rated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293 (September 23, 2002) (67 F.R. 
54345, 54349, August 22, 2002).  An incapacitating episode is 
defined as a period of acute signs and symptoms due to IVS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id., Note 1.  Therefore, under the 
new criteria, the Board would have to rate appellant under 
38 C.F.R. § 4.25 (2002).

Separate ratings under § 4.25 would not result in appellant 
receiving a higher evaluation.  In fact, it would result in a 
lower evaluation.  For example, rating appellant under § 4.25 
would entail rating him under DCs 5292, spine, limitation of 
motion of, lumbar, and 8520, sciatic nerve.  As reflected in 
the physical examinations set forth above, the appellant's 
limitation of motion is moderate at most, which would qualify 
for an evaluation of 20 percent.  38 C.F.R. § 4.71a, DC 5292 
(2002).  Under DC 8520, the clinical evidence has not shown 
the appellant to have any complete nerve paralysis, as 
evidenced by foot dangles and drops, or no active movement of 
muscles below the knee.  Therefore, the appellant would be 
rated for partial sciatic nerve paralysis.  Even were the 
Board to deem the appellant's partial paralysis as moderately 
severe, his evaluation would be 40 percent.  The higher 
evaluation of 60 percent would not be warranted because the 
appellant's partial sciatic nerve paralysis is not severe, 
with marked muscular atrophy.  38 C.F.R. § 4.124a, DC 8520 
(2002).  This would provide the appellant with a combined 
rating of 60 percent.  However, when § 4.25 is applied, the 
appellant actually would be evaluated at 52 percent.  
Therefore, the Board finds that the IVS rating criteria in 
effect prior to September 23, 2002, is more favorable to the 
appellant and will evaluate his disability picture 
thereunder.

Pronounced IVS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief, qualifies for the maximum evaluation of 
60 percent.  38 C.F.R. § 4.71a. DC 5293 (in effect prior to 
September 23, 2002).  There is no clinical evidence that 
appellant has demonstrated muscle spasm, but the clinical 
evidence and diagnostic tests, i.e., the myelogram and MRI, 
do demonstrate enough of the other criteria for the Board to 
find that his disability picture more nearly approximates the 
maximum evaluation of 60 percent than the next lower of 40 
percent.  Id.; 38 C.F.R. § 3.102, 4.7, 4.21 (2002).

The Board finds no exceptional or unusual circumstances in 
the appellant's disability picture which would warrant 
referral to the RO for submission of the appellant's case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 3.321(b) (2002).


ORDER

Entitlement to an increased evaluation to 60 percent, but no 
more, for IVS is granted, subject to the law and regulations 
governing the award of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

